Name: Council Regulation (EC) NoÃ 1128/2009 of 20Ã November 2009 repealing certain obsolete Council acts in the field of the common agricultural policy
 Type: Regulation
 Subject Matter: European Union law;  organisation of the legal system;  agricultural policy
 Date Published: nan

 25.11.2009 EN Official Journal of the European Union L 310/1 COUNCIL REGULATION (EC) No 1128/2009 of 20 November 2009 repealing certain obsolete Council acts in the field of the common agricultural policy THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 36 and 37 thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament (1), Whereas: (1) Improving the transparency of Community law is an essential element of the better lawmaking strategy that Community institutions are implementing. In that context it is appropriate to remove from legislation in force those acts which no longer have real effect. (2) Council Regulation (EEC) No 2602/69 of 18 December 1969 on retaining the Management Committee procedure (2) has exhausted its effects since its content has been taken up by successive acts. (3) Council Decision 85/360/EEC of 16 July 1985 on the restructuring of the system of agricultural surveys in Greece (3) covered the period between 1986 and 1996 and has therefore exhausted its effects. (4) Council Regulation (EEC) No 3570/90 of 4 December 1990 on derogations in respect of agricultural statistical surveys in Germany in connection with the unification of Germany (4) was intended for application during the transitional period following German unification and has therefore exhausted its effects. (5) Council Regulation (EC) No 2611/95 of 25 October 1995 establishing the possibility of national aid being granted in compensation for losses of agricultural income caused by monetary movements in other Member States (5) concerned the possibility of granting a three-year aid to be notified before 30 June 1996 and has therefore exhausted its effects. (6) Council Regulation (EC) No 1107/2007 of 26 September 2007 derogating from Regulation (EC) No 1782/2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers, as regards set-aside for the year 2008 (6), only covered the year 2008 and has therefore exhausted its effects. (7) For reasons of legal certainty and clarity, those obsolete Regulations and the Decision should be repealed, HAS ADOPTED THIS REGULATION: Article 1 1. Regulations (EEC) No 2602/69, (EEC) No 3570/90, (EC) No 2611/95 and (EC) No 1107/2007 and Decision 85/360/EEC are repealed. 2. The repeal of the Regulations and Decision referred to in paragraph 1 shall be without prejudice to the maintenance in force of Community acts adopted on the basis of those Regulations and Decision. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 November 2009. For the Council The President E. ERLANDSSON (1) Opinion not yet published in the Official Journal. (2) OJ L 324, 27.12.1969, p. 23. (3) OJ L 191, 23.7.1985, p. 53. (4) OJ L 353, 17.12.1990, p. 8. (5) OJ L 268, 10.11.1995, p. 3. (6) OJ L 253, 28.9.2007, p. 1.